DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units in claim 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to claim 1, lines 11-12, “a look ahead blocks” is unclear. 
Referring to claim 1, lines 11-17, it is unclear how a program blocks are a difference between numbers.  
Referring to claim 1, line 19-20 recites the limitation “the look-ahead blocks”, however lines 1-19 recites the limitations of “a machining program that is made up of a plurality of blocks”, “a program look-ahead unit that looks ahead at the machining program”, “a look-ahead blocks”, and “a block that is looked ahead by the program look-
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
1. A numerical controller for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes, the numerical controller comprising: a program execution unit that executes the machining program; a program look-ahead unit that looks ahead at the machining program in parallel with execution of the machining program; a look-ahead blocks calculation unit that calculates a look-ahead blocks, which is the difference between a first sequence number that is the number of a block being executed by the program execution unit and a second sequence number that is the number of a block that is looked ahead by the program look-ahead unit while the machining program is being executed; and an exhaustion block detection unit that detects an exhaustion block, which is a block at which the look-ahead blocks falls below a prescribed value. 

3. The numerical controller according to claim 1, further comprising a recommended value calculation unit that, when the exhaustion block is detected, calculates a command speed as a recommended value for securing the look-ahead blocks from lengths of minute straight lines that make up a machining path followed by the machine tool, a look-ahead time taken by the program look-ahead unit and an execution time for each block. 
4. The numerical controller according to claim 3, further comprising a recommended value notification unit that notifies outside the numerical controller of the recommended value. 
5. The numerical controller according to claim 3, further comprising a command speed update unit that uses the recommended value calculated by the recommended value calculation unit to update a command speed that is set in the machining program after the exhaustion block. 
6. The numerical controller according to claim 1, wherein the program execution unit stops the machining program when the exhaustion block is detected. 
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a numerical controller, control unit, and program nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the numerical 
Additionally, the examiner respectfully submits the instant disclosure provides an broad description of executing a machining program, which can be interpreted as only a simulation (see e.g., paragraphs 40-41 of the instant disclosure), in which case, there is not even any conventional machining being run and the simulation can also be interpreted as simply being performed by a user manually or by a user thinking about how the program will be executing.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – numerical controller/control unit/program language. The numerical controller/control unit/program language in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0294877 to Haga.
Haga teaches the following: 
1. A numerical controller for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes (paragraph 24; paragraph 16), the numerical controller comprising: 
a program execution unit that executes the machining program (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”); 
a program look-ahead unit that looks ahead at the machining program in parallel with execution of the machining program (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”); 
a look-ahead blocks calculation unit that calculates a look-ahead blocks, which is the difference between a first sequence number that is the number of a block being executed by the program execution unit and a second sequence number that is the number of a block that is looked ahead by the program look-ahead unit while the machining program is being executed (loops in Fig. 2 or 4, paragraph 47-48, “It is determined whether or not the read block is a program end (Step C2). Whether or not the read block is the program end can be determined by recognizing a sequence number and a code indicative of the program end, for example. In the machining program example shown in FIG. 6, the program end can be identified by recognizing 
an exhaustion block detection unit that detects an exhaustion block, which is a block at which the look-ahead blocks falls below a prescribed value (paragraph 51, “If it is concluded that the look-ahead buffer is empty”; or paragraph 43, “it is determined whether or not the look-ahead buffer that is provided for the numerical controller is full. If the look-ahead buffer is full, it is waited until the buffer ceases to be full (Step B3). Whether or not the look-ahead buffer is full can be determined by, for example, recognizing the pointer that is indicative of the position where the look-ahead buffer is stored with the block execution data. If it is concluded that the look-ahead buffer is not full”). 
6. The numerical controller according to claim 1, wherein the program execution unit stops the machining program when the exhaustion block is detected (loops in Fig. 2 or 4; from paragraph 51, “If it is concluded that the look-ahead buffer is empty” to look ahead stop or suspend in Figs. 2 or 4; or from paragraphs 38-51, or from paragraph 43, if it is determined the buffer is not full to look ahead stop or suspend in Figs. 2 or 4, paragraphs 38-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haga as applied to claims above, and further in view of U.S. Pub. No. 2006/0229761 to Kita.
	Haga fails to teach 
2. The numerical controller according to claim 1, further comprising an exhaustion block notification unit that notifies outside the numerical controller of a position of the exhaustion block in the machining program. 
Kita teaches 
2. The numerical controller according to claim 1, further comprising an exhaustion block notification unit that notifies outside the numerical controller of a position of the exhaustion block in the machining program (Abstract, Fig. 3b-3c, paragraphs 48-57, 64-67). 
Haga and Kita are analogous art because they are from the same field of endeavor or similar problem solving area, machining.  
Since Kita teaches displaying the machining program block position executing in a machining program that enables a numerical controller that displays a machining .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of copending Application No. 16663686 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is simply a broader version of claims 2-3 of copending Application No. 16663686.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (The court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent) ; In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970)  (Generic application claims specifying “meat” is obvious double patenting of narrow patent claims specifying “pork”).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
7.	Claim 3-5 would be allowable if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 101, 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/Primary Examiner, Art Unit 2896